Citation Nr: 1411682	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and January 2008 rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss.  The appeal was remanded for additional development in August 2010, and again in January 2013.  


FINDING OF FACT

A currently shown bilateral hearing loss disability was not shown in service, or within one year thereafter, and was not due to any events which occurred in service, including noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in October 2007, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice requirements have been satisfied.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, the Veteran underwent several VA examinations, including in December 2007, December 2010, and February 2013.  Remaining deficiencies were addressed in an expert medical opinion from a Veterans Heath Administration (VHA) specialist in October 2013.  Taken together with the other evidence of record, the opinion provides an adequate basis for the Board to decide this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) ("An adequate medical report must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports."  Moreover, there was substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  This applies to sensorineural hearing loss, but not conductive or other types of hearing loss.  

Impaired hearing will be considered a disability for VA purposes when the pure tone thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Concerning the first element, existence of a present disability, VA audiometric examinations in December 2007, December 2010, and February 2013 show hearing loss in the right ear, based on elevated pure tone thresholds.  In the left ear, although pure tone threshold levels do not show a hearing loss disability under 38 C.F.R. § 3.385, the two most recent examinations, in December 2010 and in February 2013, disclosed speech recognition scores using the Maryland CNC Test of 92 percent in the left ear; therefore, the criteria for a current bilateral hearing loss disability are met.  

Turning to the second element, in-service incurrence, service treatment records do not show a hearing loss disability during service.  Specifically, the January 1965 induction examination included audiometric testing, which disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
-5 (5)
5 (15)
-5 (0)
LEFT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
-10 (-5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The separation examination in March 1967 is also presumed to have been conducted using ASA standards, and the ISO standards are listed in parentheses.  Audiometric testing disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
10 (20)
--
10 (15)
LEFT
20 (35)
10 (20)
5 (15)
--
10 (15)

Thus, although there was a threshold shift in service, the separation examination did not show a hearing loss disability, as defined in 38 C.F.R. § 3.385.  The Veteran states that this examination was conducted in an open room, not soundproof, on a machine of "doubtful calibration," by an individual who was not "hearing conservation trained."  While the Veteran is certainly competent to identify the surroundings of his hearing test, there is no indication that he had the expertise to ascertain either the accuracy of the machine's calibration, or the qualifications of the tester.  

In any event, even if the Veteran's allegations concerning the audiometric testing are correct, a faulty test does not establish the presence of hearing loss.  In this regard, the Veteran the veteran responded "no" to a question of whether he had now, or had ever had, "hearing loss" on the separation medical history form, completed in conjunction with the separation examination.  

The Veteran contends that his current hearing loss was caused by noise exposure during his active military service as a field artillery man.  Specifically, he alleges he was exposed to hazardous noise while performing his military duties, which consisted of being a gun chief and near an eight inch gun firing numerous rounds, almost on a daily basis, without ear protection.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's military records show that he was assigned during most of his time in the military to the 92nd Artillery and that his primary military occupational specialty was Field Artillery Crewman.  His DA Form 20 shows that his principle duties included Cannoneer, Assistant Gunner and Gunner.  Based upon this information and the Veteran's own reports, noise exposure during active military service is conceded.  

However, a medically sound basis upon which to attribute the post-service findings to the injury in service has not been shown.  The VA examiner in December 2007 reported that the Veteran stated that he had noticed decreased hearing in the right ear since service.  The examiner, however, concluded that the Veteran's right ear hearing loss was a conductive hearing loss, and most likely related to the tympanoplasty surgery performed a month or two ago, and not to noise exposure.  

The VA examiner in December 2010 and January 2011 concluded that the Veteran had "mixed" hearing loss in the right ear, and normal hearing in the left ear.  The examiner said that the Veteran had normal hearing bilaterally at induction and at separation, and opined that "due to normal hearing bilaterally at separation" it was "not at least as likely as not that hearing loss is related to military service."  

On a February 2013 VA DBQ (disability benefits questionnaire) examination, the appellant indicated he worked as a wireman as a civilian, and denied a history of civilian recreation noise exposure.  The VA examiner in February 2013 concluded that the Veteran had "sensorineural" hearing loss in both ears.  This examiner also concluded that it was less likely than not that the appellant's hearing loss was related to service.  For rationale, the examiner noted that audiometric data in January 1965 indicated normal hearing bilaterally from 500-6000 Hertz, and that audiometric data at separation, in March 1967, indicated normal hearing bilaterally from 500-4000 Hertz.  The examiner also noted that there were no complaints of hearing loss in the service treatment records, and that thresholds were not different from entrance (into service) to exit.  

The Board obtained a VHA opinion in October 2013, with addendum in December 2013.  The physician who prepared the VHA opinion noted the decrease in pure tone hearing from the military entrance and exit screening audiograms, and observed that testing was normal on entrance and on separation.  The physician noted that there were differences in audiograms based on location, audiometric machines, and testers, which generally could range from 5 to 10 decibels.  Conceding acoustic trauma in service, the physician said that the degree of hearing loss claimed by the Veteran to be due to acoustic trauma was minimal.  The claim of right-sided otitis media in service was not substantiated in the record, and would not be the result of acoustic trauma.  The physician concluded that the threshold shift between the induction and separation audiograms did not represent a significant threshold shift.  

Furthermore, based on the January 2008 audiogram [December 2007 audiogram date-stamped in January 2008], the physician noted that even 40 years later, there was minimal neural hearing loss in the right ear, but there was an obvious conductive hearing loss attributed to a fairly recent myringoplasty in the right ear.  Based on this, the acoustic trauma in service did not seem to have a significant impact on the deterioration of hearing in either ear over the ensuing 40 years.  The physician also noted that acoustic trauma would not be limited to one ear, but would wrap around the head very effectively; therefore, the same detrimental effects would be present in both ears.  His hearing in the left ear had remained normal, which was inconsistent with hearing loss due to acoustic trauma.  He noted that the post-service otitis media would point to the fact that the Veteran seemed to have had episodes of ear trouble throughout his life unrelated to acoustic trauma in service.  The physician also stated that the mixed and sensorineural loss noted in 2010 and 2013 were not related to acoustic trauma during service.  

The Board observes that the opinion was based on a reading of the in-service audiometric reports without conversion to ISO standards, which, as can be seen above, results in higher thresholds.  However, the salient reasons for the opinion, insofar as it relied on the in-service audiograms, remain after conversion, i.e., there was no hearing loss meeting the criteria of 38 C.F.R. § 3.385, and the threshold shift, as shown by comparison of the entrance and separation audiograms, remained the same.  Therefore, the examination is adequate as it stands.  The VHA physician also explained that the Veteran's hearing loss was not consistent with hearing loss due to acoustic trauma.  

The VHA physician also noted that there was an obvious conductive hearing loss attributed to a fairly recent myringoplasty in the right ear.  He said that the evidence of otitis media pointed to episodes of ear trouble throughout the Veteran's life.  However, the evidence does not show otitis media during service.  The Veteran contends that during service, he had otitis media so severely that his ear drum ruptured.  However, he responded "no" questions of whether he had now, or had ever had, "ear, nose or throat trouble" or "running ears" on both the entrance and separation examination medical history forms.  

After service, private medical records show that the Veteran was treated for a flare-up of otitis externa and media on the right side in January 1982.  This suggests that he had the condition at least once prior to that date, but this was nearly 14 years after service.  In addition, he was hospitalized in March 1982 for treatment of a right upper molar abscess with facial cellulitis, and a secondary diagnosis of right serous otitis media.  

The numerous audiograms dated from 1979 to 2002, include instances where ear infections are mentioned.  In April 1989, he reported continuous problems with infections in the right ear.  Right ear problems, described as excess moisture, were noted in June 1990, and in October 1994, recurrent right ear infections, identified as "old swimmer's ear," were noted.  In August 2007, the Veteran underwent a right myringoplasty, due to a right tympanic membrane perforation, middle ear effusions, and middle ear mucoid effusion. 

Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  While the Veteran is competent to describe his ear infections, the Board finds his statements that otitis media began during service are not competent, as they are outweighed by more probative evidence.  This includes the Veteran's own denial of any ear problem on the separation medical history.  In addition, there is no contemporaneous evidence until the March 1982 hospitalization.  Significantly, the Veteran did not, on that occasion or any other occasion where otitis or ear infections were noted, attribute the onset to service.  Moreover, there is no medical evidence relating the onset to service.  

In sum, the evidence establishes that the Veteran currently has bilateral hearing loss, but hearing loss meeting VA criteria was first demonstrated many years after service, and is not due to any events therein, including noise exposure.  His hearing loss is not consistent with hearing loss due to acoustic trauma, and the conductive component to his hearing loss is due to myringoplasty in the right ear, which was inserted due to otitis media.  The weight of the evidence establishes that otitis media was not of service onset or origin.  To the extent that the Veteran has sensorineural and mixed elements of hearing loss, the medical evidence establishes that they were not related to service.  Indeed, all four medical opinions obtained in connection with this claim concluded that hearing loss was not related to service.  Continuity of symptomatology for any sensorineural component is not established, because the numerous normal audiograms after service are more probative than the Veteran's subjective reports of hearing loss since service.  Accordingly, the weight of the evidence is against the claim for service connection for bilateral hearing loss.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   otitis  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


